Case: 2:19-cv-00018-CDP Doc. #: 135 Filed: 11/02/20 Page: 1 of 5 PageID #: 1099




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                          NORTHERN DIVISION

SPRING LAKE PORK, LLC,           )
                                 )
          Plaintiff,             )
                                 )
     vs.                         )                Case No. 2:19 CV 18 CDP
                                 )
GREAT PLAINS MANAGEMENT,         )
L.L.C., et al.,                  )
                                 )
          Defendants,            )
                                 )
     vs.                         )
                                 )
SWINE MANAGEMENT SERVICES, )
LLC,                             )
                                 )
          Third Party Defendant. )


                       MEMORANDUM AND ORDER

      Pending before the Court is Third-Party Defendant Swine Management

Services’ (“SMS”) Motion to Approve Settlement and Dismiss the Third-Party

Complaint [ECF 121]. Plaintiff Spring Lake Pork (“SLP”) has joined Swine

Management’s motion [ECF 125], and Swine Management has additionally filed

an Ex Parte Motion [ECF 130] containing the confidential release agreement

negotiated between the two parties. Defendant and Third-Party Plaintiff Great

Plains Management (“GPM”) has not responded to these motions, nor otherwise
Case: 2:19-cv-00018-CDP Doc. #: 135 Filed: 11/02/20 Page: 2 of 5 PageID #: 1100




objected to the proposed settlement agreement. Good cause appearing, I will

approve the settlement and dismiss Great Plains’ third-party complaint.

                                          Background1

       On December 17, 2019, Great Plains filed an Amended Third-Party

Complaint against Swine Management. ECF 54. The Amended Third-Party

Complaint alleged that Spring Lake retained Swine Management to perform

certain managerial services on Spring Lake’s facility, and that Swine Management

negligently performed said services, proximately causing Spring Lake’s alleged

damages. Great Plains asserted: “[I]n the event GPM is found liable for SLP’s

alleged damages . . . GPM is entitled to indemnity or in the alternative contribution

from SMS because SMS acted negligently . . . proximately [causing] SLP’s alleged

damages.” Id. at 33. On December 30, 2019, Swine Management answered the

Amended Third-Party Complaint and denied any liability to Spring Lake or Great

Plains. ECF 60.

                                           Analysis

       Although Spring Lake did not assert any claims against Swine Management,

these two parties indicate that they have been engaged in settlement negotiations




1
 For a fuller explanation of the factual and procedural background of this case, see
Memorandum and Order, ECF 49; Memorandum and Order, ECF 109 at pg. 2-3.

                                               2
Case: 2:19-cv-00018-CDP Doc. #: 135 Filed: 11/02/20 Page: 3 of 5 PageID #: 1101




and have reached an agreement to release Swine Management from the lawsuit

pursuant to Missouri’s joint tortfeasor release statute, § 537.060 RSMo, which

provides:

      When in agreement by release, covenant not to sue or not to enforce a
      judgment is given in good faith to one or more persons liable in tort
      for the same injury or wrongful death, such agreement shall not
      discharge any of the other tort-feasors for the damage unless the terms
      of the agreement so provide; however, such agreement shall reduce
      the claim by the stipulated amount of the agreement, or in the amount
      of consideration paid, whichever is greater. The agreement shall
      discharge the tort-feasor to whom it is given from all liability for
      contribution or noncontractual indemnity to any other tort-feasor.

§ 536.070 RSMo. The intent of § 537.060 “is to encourage settlements between

tort-feasors and injured claimants—with the incentive being a settling tort-feasor

can put the incident to rest and will not be subject to a later action for

contribution.” Grantham v. Wal-Mart Stores, Inc., 2011 U.S. Dist. LEXIS 160365,

*7 (citation omitted). Because settlements are favored as a matter of public policy,

the Court reviews such joint tortfeasor release agreements only to the extent

necessary “to reach a reasoned judgment that the agreement is not a product of

fraud or overreaching by, or collusion between, negotiating parties, and that the

settlement, taken as a whole, is fair, reasonable and adequate to all concerned.”

E.E.O.C. v. McDonnell Douglas Corp., 894 F. Supp. 1329, 1333 (E.D. Mo. 1995)

(citation omitted). Accordingly, while the statute provides that the agreement must

be made “in good faith,” Courts have interpreted this language to refer to the good
                                           3
Case: 2:19-cv-00018-CDP Doc. #: 135 Filed: 11/02/20 Page: 4 of 5 PageID #: 1102




faith of the joint tortfeasor in entering into a settlement with the plaintiff, “and not

to any resulting impairment of the future contribution rights of the joint tortfeasor .

. . .” State ex rel. Sharma v. Meyers, 803 S.W.2d 65, 67, 1990 Mo. App. LEXIS

1781, *8.

     Having reviewed Swine Management’s ex parte motion and the confidential

release agreement attached thereto, I conclude that the statute is applicable under

the circumstances and that the agreement was made in good faith. First, the statute

is applicable because the release agreement releases Swine Management from any

and all potential liability Swine Management may face stemming from the alleged

torts for which Great Plains seeks indemnity or contribution in its third-party

action. ECF 130-1 at § 4. Second, the agreement appears to be the product of a

good-faith negotiation, as both parties unequivocally expressed their intent to

settle; both parties are represented by competent counsel; and the terms of the

release agreement as a whole are fair, reasonable, and adequate in light of the

underlying lawsuit. Accord Sharma, 803 S.W.2d at 67. For these reasons, the

third-party claims asserted against Swine Management are subject to dismissal, and

Swine Management is properly dismissed as a party from the action.

     Accordingly,

     IT IS HEREBY ORDERED that Third-Party Defendant Swine Management

Services’ Motion to Approve Settlement and Dismiss the Third-Party Complaint
                                           4
Case: 2:19-cv-00018-CDP Doc. #: 135 Filed: 11/02/20 Page: 5 of 5 PageID #: 1103




[121] is GRANTED. Third-Party Plaintiff Great Plains Management’s Amended

Third-Party Complaint [54] is dismissed with prejudice, and Swine Management

Services is dismissed as a party from this action.

     IT IS FURTHER ORDERED that Plaintiff Spring Lake Pork’s Motion for

Joinder [125] is GRANTED.

     IT IS FURTHER ORDERED that Third-Party Defendant Swine

Management Services’ Ex Parte Motion [130] is GRANTED.




                                     ____________________________________
                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE

Dated this 2nd day of November, 2020.




                                         5
